Citation Nr: 0817003	
Decision Date: 05/23/08    Archive Date: 06/04/08	

DOCKET NO.  06-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
postoperative residuals of jejunum resection for 
intussusception at the mid-jejunum. 

2.  Entitlement to service connection for the residuals of 
infection of the body, to include general infection, as well 
as infection of the left hand, the intestines, and the blood. 

3.  Entitlement to service connection for skin cancer, to 
include basal cell carcinoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and July 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Based on various statements, it is clear that the veteran has 
chosen not to perfect his appeal regarding the issues of 
service connection for loss and/or softening of the teeth, 
loss of hair, schizoid personality and adjustment reaction, a 
left knee injury, residuals of a gunshot wound with 
degenerative changes of the right knee, and hepatitis serum 
(claimed as hepatitis C) due to heroin injection.  
Accordingly, those issues are not currently before the Board.

While the veteran did, in fact, perfect his appeal as to the 
issues of service connection for the residuals of infection 
of the body, basal cell carcinoma, post-traumatic stress 
disorder, and the postoperative residuals of jejunum 
resection for intussusception at the mid-jejunum, he later 
(in correspondence of February 2006 and at an RO hearing in 
June 2006) withdrew from consideration the issues of service 
connection for the residuals of infection of the body and 
basal cell carcinoma.  Accordingly, those issues will be 
dismissed.  

The Board further notes that, in a rating decision of July 
2007, the RO granted service connection for post-traumatic 
stress disorder, an issue which was previously on appeal.  
Accordingly, the sole issue remaining for appellate review is 
that of entitlement to service connection for the residuals 
of jejunum resection for intussusception at the mid-jejunum.

Finally, in a rating decision of November 1972, from which an 
appeal was taken, but not perfected, the RO denied 
entitlement to service connection for the postoperative 
residuals of jejunum resection for intussusception at the 
mid-jejunum.  Accordingly, that decision has now become 
final.  Since the time of the November 1972 decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence new, but not 
material, and the current appeal ensued.

For reasons which will become apparent, the appeal as to the 
issue of whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously-denied claim 
for service connection for the postoperative residuals of 
jejunum resection for intussusception at the mid-jejunum is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

In various statements, and during the course of a June 2006 
RO hearing, prior to the promulgation of a decision by the 
Board, the veteran requested withdrawal of the issues of 
service connection for the residuals of infection of the body 
and skin cancer, to include basal cell carcinoma.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal on the issues of service connection for the residuals 
of infection of the body and skin cancer (to include basal 
cell carcinoma) have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

In correspondence of February 2006, and during the course of 
an RO hearing in June of that same year, the veteran 
indicated that he wished to withdraw from consideration the 
issues of service connection for the residuals of infection 
of the body and skin cancer, to include basal cell carcinoma.  
As the veteran has withdrawn his appeal as to those issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues, and 
they are dismissed without prejudice.


ORDER

The appeal as to the issue of service connection for the 
residuals of infection of the body, to include general 
infection, as well as infection of the left hand, the 
intestines, and the blood, is dismissed.

The appeal as to the issue of service connection for skin 
cancer, to include basal cell carcinoma, is dismissed.



REMAND

As noted above, the veteran's appeal as to the issues of 
service connection for the residuals of infection of the body 
and skin cancer, to include basil cell carcinoma, has been 
dismissed.  However, the veteran continues to seek 
entitlement to service connection for the postoperative 
residuals of jejunum resection for intussusception at the 
mid-jejunum.

As regards the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for that disability, the 
Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the basis for the denial 
in the prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

The Board observes that, while in correspondence of January 
2004, the veteran was provided with a basic description of 
what constitutes "new and material" evidence, he has yet to 
be provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra (i.e., the type of 
evidence which would be new and material based on the reasons 
for the prior denial).  Under the circumstances, proper 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
the postoperative residuals of jejunum resection for 
intussusception at the mid-jejunum.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file, and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim (for service connection for the 
postoperative residuals of jejunum 
resection for intussusception at the mid-
jejunum), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for the benefit sought, 
that is, service connection.

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, the RO should review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
the postoperative residuals of jejunum 
resection for intussusception at the mid-
jejunum.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


